Citation Nr: 1040349	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  09-17 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a higher Dependency and Indemnity Compensation 
(DIC) rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active service from May 1944 to December 1945.  

This matter comes before the Board of Veterans' Appeals (Board or 
BVA) on appeal from a January 2008 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in September 2007.

2.  The appellant and the Veteran were married in October 2000.


CONCLUSION OF LAW

There is no basis in the law for assigning a higher rate of DIC 
benefits.  38 U.S.C.A. § 1311(a)(2) (West 2002); 38 C.F.R. § 
3.10(c), (e), and (f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted by 
the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

The Board may proceed with the issue on appeal at this time 
without reviewing the provisions of the VCAA.  The United States 
Court of Appeals for Veterans Claims has held that, in a case 
where the law is dispositive of the claim, the claim should be 
denied for lack of legal merit under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  That court has also held that the 
VCAA has no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive in 
the matter.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002).

The appellant is seeking a higher rate of DIC benefits.  

DIC is paid to a surviving spouse at a rate specified by law. 38 
U.S.C.A. § 1311(a)(1); 38 C.F.R. § 3.5.  Under certain 
circumstances an increased from the specified amount may be 
allowed.  Pursuant to 38 U.S.C.A. § 1311(a)(2) and 38 C.F.R. 
§ 3.10 (b) and (f) a surviving spouse is entitled to a higher DIC 
rate if the Veteran at the time of his death was receiving 
compensation for service-connected disability that was rated by 
VA as totally disabling for a continuous period of at least eight 
years immediately preceding death and the surviving spouse was 
married to the veteran for the entire eight-year period.

In this case, the Veteran and appellant had not, at the time of 
the Veteran's death, been married for eight years.  The marriage 
certificate indicates that the Veteran and appellant were married 
on October 29, 2000.  The death certificate indicates that the 
Veteran died on September [redacted], 2007.  As the Veteran died less 
than seven years from the time he and the appellant were married, 
the appellant is not eligible to receive increased DIC benefits 
under 38 U.S.C.A. § 1311(a)(2).

Although a surviving spouse may not be entitled to an increased 
amount of DIC under the basic rate, additional compensation may 
be payable to the surviving spouse for each dependent child of 
the Veteran under the age of eighteen, in addition to the basic 
DIC rate; and/or if it is medically shown that the surviving 
spouse is in need of regular aid and attendance and/or by reason 
of being housebound.  This additional compensation for aid and 
attendance or by reason of being housebound is referred to as 
special monthly DIC.  38 U.S.C.A. § 1311(c); 38 C.F.R. §§ 3.10 
(e).  

In this case, the appellant does not have dependents of the 
Veteran who are under the age of eighteen to warrant additional 
compensation under 38 U.S.C.A. § 1311(b).  On her application for 
DIC received in September 2007, the appellant list no unmarried 
children of the Veteran.  Therefore, the appellant is not 
entitled to a higher rate based on dependent children.

The record further shows that the appellant is not in need of 
regular aid and attendance or on housebound status.  On her 
application for DIC, the appellant specifically denied claiming 
aid and attendance allowance and/or housebound benefits because 
of a need for the regular assistance of another person, having 
severe visual problems, or being housebound.  Therefore, the 
appellant is not entitled to a higher DIC rate based on these 
conditions.

The appellant contends that despite being married for less than 
eight years, she is entitlement to the increased DIC benefits 
under 38 U.S.C.A. § 1311(a)(2) as she and the veteran were 
together for many years and took care of him since 1995.  The 
appellant also noted financial and personal reasons for not 
marrying sooner.  The appellant appears to be raising an argument 
couched in equity.  While sympathetic to the appellant, the Board 
is nonetheless bound by the law and is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 
(West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The 
Board has decided this case based on its application of this law 
to the pertinent facts.  See Owings v. Brown, 8 Vet. App. 17 
(1995), quoting Kelly v. Derwinski, 3 Vet. App. 171 (1992) 
[noting that the Court must interpret the law as it exists, and 
cannot extend benefits out of sympathy for a particular 
claimant].  

The Board, therefore, finds that the appellant is receiving the 
maximum DIC benefit allowed by statute.  See 38 U.S.C.A. § 1311.  
The appellant does not meet any of the requirements which would 
allow for an increase in her benefits.  There is no basis in the 
law for granting the appellant's claim to direct a higher rate of 
payment.  The appellant is not entitled to a higher rate of DIC, 
and as a matter of law her claim must be denied.  See Sabonis, 6 
Vet.App. at 430 (1994).  The doctrine of reasonable doubt is not 
for application here as this issue is resolved as a question of 
law with no dispute or controversy regarding the factual record.  
38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to a higher rate for DIC payments is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


